MALLARD, Chief Judge.
The defendant assigns as error the denial of his motions for judgment as of nonsuit. He argues and contends that all of the evidence for the State and for the defendant revealed that the defendant acted in self-defense. We do not agree. There was some evidence of self-defense, and the judge properly submitted the question of self-defense to the jury upon instructions to which there are no exceptions. When the evidence is taken in the light most favorable to the State, it was sufficient to require submission of the case to the jury on the charge of second-degree murder and the lesser included offense of voluntary manslaughter. The judge did not commit error in denying defendant’s motion for nonsuit made at the close of all the evidence. G.S. 15-173.
The defendant argues and contends that the judge abused his discretion in failing to set aside the verdict as contrary to the weight of the evidence. We do not agree. No abuse of discretion is shown on this record, and absent an abuse of discretion, the denial of a motion to set aside a verdict as being against the greater weight of the evidence will not be disturbed on appeal. State v. Massey, 273 N.C. 721, 161 S.E. 2d 103 (1968).
We have considered all of the defendant’s assignments of error that have been properly presented and no prejudicial error is made to appear. In the trial we find no error.
No error.
Judges Campbell and Brock concur.